959 F.2d 241
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard SKAGGS;  Roberta Skaggs, Plaintiffs,andJames M. Culliton;  James M. Culliton, a professionalcorporation, Appellants,v.RENERGY CONSULTANTS INTERNATIONAL, et al., Defendant,andBank of San Pedro, Defendant-Appellee.
Nos. 90-55896, 90-55897.
United States Court of Appeals, Ninth Circuit.
Submitted April 6, 1992.*Decided April 9, 1992.

1
Before BOOCHEVER, WILLIAM A. NORRIS and NOONAN, Circuit Judges

ORDER

2
The judgment of the district court is affirmed for the reasons set forth in its Order Re:  Defendant Bank of San Pedro's Motion for Monetary Sanctions.


3
We also hold that the district court did not abuse its discretion in setting the amount of the sanctions against attorney Culliton.   Each party shall bear their or its costs on appeal.



*
 The panel unanimously finds this case suitable for submission without oral argument pursuant to Fed.R.App.P. 34(a), and Ninth Cir.R. 34-4